1303-/¥
                               ELECTRONIC RECORD




COA #      07-13-00386-CR                        OFFENSE:        19.03


STYLE:     James Jones v. The State of Texas     COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    Criminal District Court 3


DATE: 08/25/2014                  Publish: NO    TC CASE #:      1226641D




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   James Jones v. The State of Texas            CCA#:              l^y^'/Y
         APPELLANT'S                  Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     Rzmtj                                            JUDGE:

DATE:     J2- 111 IX^PJ0/                             SIGNED:                                PC:

JUDGE:          fj^\ UMytJ^                           PUBLISH:                           DNP:




                                                                                             MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD